DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responses to Amendments and Arguments
The amendments filed 09/02/2022 have been entered. Claims 1, 7, 12-14 and 18 have been amended. Claims 1, 3-10 and 12-21 remain pending. 
Applicant’s amendments filed 09/02/2022 have been fully considered and overcome the objections to drawings, specification and claims, previously set forth in the Non-Final Office Action mailed 06/03/2022.  
Applicant's amendments filed 09/02/2022 with respect to the rejection of claim 12 under 35 U.S.C. 112(b) have been fully considered and overcome by Applicant’s amendment. Thus, the rejection of claim 12 under U.S.C. 112(b) has been withdrawn.
Applicant's amendments filed 09/02/2022 with respect to the rejection of claims 13-21 directed to nonstatutory subject matter under 35 U.S.C. 101 have been fully considered and are persuasive. Thus, the rejection of claim 13-21 under U.S.C. 101 has been withdrawn.
Applicant's amendments and arguments filed 09/02/2022 with respect to the rejection of claims 1, 3-10 and 12-21 directed to a judicial exception under 35 U.S.C. 101 have been fully considered but are not persuasive. 
On pages 10-11 of Applicant’s response, Applicant alleges that the claims have been amended to recite "receiving, from one or more sensors, real time condition data for the bearing comprising a measure of operating parameters associated with the operation of the bearing," "predicting a defect in the bearing based on the bearing model and the real time condition data," and "predicting the remaining life of the bearing based on the predicted defect." … the claims are not abstract, but even if found so are integrated into a practical application”.  
The Examiner respectfully disagrees.
	The feature related to “receiving, from one or more sensors, real time condition data for the bearing …” is insignificant pre-solution activity to merely gather routine data (i.e., real time condition data) from the sensors where the sensors are recited at a high-level of generality to perform sensor’s generic function or act to acquire sensing data. The feature related to "predicting a defect in the bearing based on the bearing model and the real time condition data," may encompass manually analyzing and calculating data related to the bearing in the mathematical calculations and/or the mind. The feature related to "predicting the remaining life of the bearing based on the predicted defect" may encompass manually analyzing and calculating data related to the bearing in the mathematical calculations and/or the mind. Therefore, this judicial exception is abstract ideal itself and not integrated into a practical application, and also has no significant more beyond the abstract idea.	
The Examiner has evaluated that claims and the specification have not found either to provide an improvement to conventional functioning of a computer, or merely uses a computer as a tool to perform an abstract idea -MPEP 2106.05(f). Further, the Examiner believes that the Office action is amended not to be unclear. Therefore, the Examiner maintains the claims are ineligible.

Applicant’s amendments and arguments filed 9/02/2022, with respect to the rejection of claims 1, 3-4, 7-10, 12-15 and 18-21 under 35 U.S.C. 103 have been fully considered but are not persuasive.
On pages 12-13, Applicant alleges that none of the cited references teach or suggest such a workflow as condition data-> predict a defect-> predict remaining life based on predicted defect by stating that Fruh does not teach or suggest predicting a defect in the bearing.
Examiner respectfully disagrees. 
Fruh teaches such a workflow for: generating a simulation model using bearing state values and data from the sensor unit (i.e., condition data) (see at least Para 0040 and 0053); determining a bearing state (i.e., defect) of a bearing (i.e., predicting a defect of a bearing) by processing or evaluating the data from the sensor unit (see at least Para 0053 - 0055); and estimating (i.e., predicting) a remaining service life of the bearing (see at least Par 0056 and 0079). That is, Fruh expressly or inherently teaches the intermediate step of “predicting a defect” in the bearing based on the simulation model processed in real time (see Para 0042, “In one embodiment of the method, the measured values are processed in real time in the simulation unit and/or in the evaluation unit”).

On page 13, Applicant alleges that the state of the bearing is not the same or equivalent to a predicted defect and therefore Fruh is missing the intermediate step of predicting a defect. 
Examiner respectfully disagrees. 
Note that Examiner interprets, under the broadest reasonable interpretation, that the limitation of "defect in the bearing" may be indicative of, or equivalent to, a condition or a state of a bearing which may cause a malfunction in the bearing’s operation. As Para 0076-0090 of Fruh teaches “the term determination of the bearing state”, an example of the bearing state may be related to a mechanical change made to a bearing where the mechanical change to the bearing may encompass a defect in the bearing (see at least Para 0090). Therefore, the limitation of “defect in the bearing” cited in the claimed invention may be simply substituted with “bearing state (e.g., a mechanical change such as wear states of a bearing)” of Fruh because both “defect” and “bearing state (e.g., wear states)” are known to detect or determine a condition or a state of a bearing which may cause a malfunction in the bearing’s operation and would have obtained the predictable result of predicting/determining a state (e.g., defect) of a bearing and estimating/predicting a remaining life of the bearing. 
Therefore, the Examiner maintains the previous position that the claims are rejected under 35 U.S.C. 103 as being unpatentable over Fruh in view of Hassel and Schrepfer.

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

The 35 USC 101 analysis between each element of claims and its combination is presented in the table below 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step 1: Yes, statutory class
Step 2A Prong two: No / Step 2B: No
A method of determining remaining life of a bearing, the method comprising:
Step2A Prong one: Yes


generating a bearing model of the bearing, 
wherein the bearing model is based on at least one of condition data associated with operation of the bearing, historical condition data of the bearing, a bearing specification, or a technical specification of a technical system including the bearing;
abstract idea
mental process or mathematical concept
“condition data” is routine data gathered from sensors. (para 0013, 0054, and 0056)


This is more than the abstract idea, but not a practical application because the bearing model is generated by mental/mathematical process based on routine data (i.e., condition data) gathered from sensors.
receiving, from one or more sensors, real time condition data for the bearing comprising a measure of operating parameters associated with the operation of the bearing;

“real time condition data …comprising a measure of operating parameters” is routine data gathered from the sensors. 
“receiving …” is insignificant pre-solution activity to merely gather routine data.

predicting a defect in the bearing based on the bearing model and the real time condition data; 
predicting the remaining life of the bearing based on the predicted defect; and
mental process or mathematical concept
The prediction steps are mental/mathematical processes performed based on routine data.
 
wherein generating a bearing model of the bearing comprises: 
generating a voltage model of the bearing based on the condition data including bearing load and bearing speed, 
wherein the voltage model maps the bearing load and the bearing speed with respect to a breakdown voltage of the bearing and a common mode voltage of the bearing; and 

generating a current model of the bearing based on the voltage model, the bearing specification and the technical specification, wherein the current model maps the breakdown voltage and the common mode voltage to discharge current.
mental process or mathematical concept 
“generating a voltage model …” and “generating a current model …” are performed by mental/mathematical processes based on routine data gathered from sensors. 

“the voltage model maps …” and “the current model maps …” are insignificant post-solution activities based on the result (the voltage model) performed by mental/mathematical processes. 
Claim 12
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
A system for determining a remaining life of at least one bearing in one or more technical systems in a plurality of facilities, the system comprising:
Step 1: Yes, statutory class
Step 2A Prong one: Yes
All the steps, as drafted, are processes that under its broadest reasonable interpretation, cover performance of the limitations in mathematic algorithm and/or the mental process but for the recitation of generic computer components.
Step 2A Prong two: No
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.

Step 2B: No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.
The same conclusion is reached in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

one or more sensors real time condition data associated with operation of the one or more technical systems; and 
an apparatus communicatively coupled to the one or more sensors 
one or more processing units and a memory unit 6Attorney Docket No.: 011371-21061A-US (2018P20224WOUS) communicative coupled to the one or more processing units, wherein the memory unit comprises a bearing module stored in a form of machine-readable instructions executable by the one or more processing units, wherein the bearing module is configured to: 
abstract idea
Sensors are high level of generality to gather routine data of real time condition data.
One or more processing units and memory unit are high level of generality to perform mental/mathematical process based on routine data gathered from sensors.  

“real time condition data” is routine data gathered from sensors. (para 0013, 0054, and 0056)


“a bearing module” is a computer program per se.(para 0030)
generate a voltage model of the at least one bearing based at least in part on 
mental process or mathematical concept

“generate a voltage model …” is not a practical application beyond math/mental concept.  
“the voltage model maps …” is insignificant post-solution activity based on the result (the voltage model) performed by mental/mathematical processes.
No significant element integrated into a practical application
generate a current model of the at least one bearing based on the voltage model, a bearing specification, and a technical specification, wherein the current model maps the breakdown voltage and the common mode voltage to discharge current; 
mental process or mathematical concept
“generating a current model …” are performed by mental/mathematical processes based on routine data gathered from sensors. 

“the current model maps …” is insignificant post-solution activity based on the result performed by mental/mathematical processes.
generate a bearing model

mental process or mathematical concept
No significant element integrated into a practical application
acquire, from the one or more sensors, the real time condition data for the bearing;

“acquire …” is insignificant pre-solution activity to merely gather routine data from the sensors.

predict a defect in the at least one bearing based on the bearing model and the real time condition data; and 
predict the remaining life of the at least one bearing based on the predicted defect.
mental process or mathematical concept
Insignificant post-solution activity
No significant element integrated into a practical application 
Claim 13
Step 1: no, non-statutory class

Step 2A Prong two: No / Step 2B: No
A non-transitory computer-program product having machine-readable instructions stored therein, which when executed by one or more processing units, cause the one or more processing units to:
Abstract idea
(computer program per se)
Processing units is a high level of generality to merely perform general function of a computer.
generate a voltage model of a bearing based an 

wherein the voltage model maps the bearing load and the bearing speed with respect to a breakdown voltage of the bearing and a common mode voltage of the bearing;
abstract idea
mental process or mathematical concept

“generate a voltage model …” is not a practical application beyond math/mental concept.  


generate a current model of the bearing based on the voltage model, a bearing specification for the bearing and a technical specification of a technical system including the bearing, 

wherein the current model maps the breakdown voltage and the common mode voltage to discharge current;
abstract idea
mental process or mathematical concept

“generate a current model …” is not a practical application beyond math/mental concept. 


generate a bearing model 
abstract idea
mental process or mathematical concept
 “generate a bearing model” is insignificant post-significant activity.

acquire, from one or more sensors, real time condition data for the bearing


predict a defect in the at least one bearing based on the bearing model and the real time condition data; and
predict the remaining life of the at least one bearing based on the predicted defect.
mental process and mathematical concept
Insignificant post-solution activity

No significant element integrated into a practical application


	Claims 1, 3-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-10 and 12-21 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below and presented in the above table.
	Step 2A: Prong One
	Regarding Claim 12, the limitations recited in Claim 12, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. For example, “real time condition data” in the context of this claim may encompass merely routine data gathered from sensors (at least Para 0013, 0054 and 0056 in the specification) and “a bearing module” is computer program per se (Para 0030). Similarly, the limitations of the three generating steps and the two predicting steps, as drafted, are processes based on the condition data that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. For example, “generate a voltage model”, “generate a current model” and “generate a bearing model”, in the context of this claim may encompass manually calculating or inferring the bearing related data such as the bearing voltage and current (i.e., the voltage model and the current model) from the condition data by using mathematical calculations or mental process. For example, “predict a defect” in the context of this claim may encompass manually analyzing and calculating data related to the bearing in the mathematical calculations and/or the mind. For example, “predict the remaining life of the bearing” in the context of this claim may encompass manually analyzing the result inferred from the mathematical calculations and/or the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in mathematical relationships and/or the mind, then it falls within the “Mathematical Concepts” and the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A: Prong Two
This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of processing units to perform the steps of determining a remaining life of a bearing using a computer program (i.e., the bearing module) of the processing units to perform “generate a voltage model”, “generate a current model” and “generate a bearing model”, “acquire, from the one or more sensors, the real time condition data”, “predict a defect” and “predict the remaining life of the bearing”. Further, “acquire, from the one or more sensors, the real time condition data” is insignificant pre-solution activity to merely gather routine data, i.e., the real time condition data for the bearing, from the sensors. Furthermore, “the voltage model maps …” and “the current model maps …” are insignificant post-solution activities performed by the processing units using mental/mathematical processes and are not a practical application beyond abstract idea such as a mental or mathematical concept.  The one or more sensors in those steps are recited at a high-level of generality to merely gather routine data of the sensors. The processing units and the memory unit in those steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating, analyzing and storing the data related to a bearing condition data gathered from sensors) such that it amounts no more than mere instructions to apply the exception using a generic computer component, as presented in the table above. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using the processing units to perform the steps of “generate a voltage model”, “generate a current model” and “generate a bearing module”, “acquire, from the one or more sensors, the real time condition data”, “predict a defect” and “predict the remaining life of the bearing” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept cannot provide statutory eligibility. Claim 12 is not patent eligible.

Regarding Claim 1, it is a method type claim having similar limitations as of claim 12 above. Therefore, it is rejected under the same rationale as of claim 12 above. The additional limitation of “receiving, from one or more sensors, real time condition data for the bearing comprising a measure of operating parameters associated with the operation of the bearing” is similar to the limitation of “acquire ….” cited in claim 12 and insignificant pre-solution activity to gather routine data from the sensors.
Regarding Claims 3-10, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.
Regarding Claim 13, it is a non-transitory computer-program product type claim having similar limitations as of claim 12 above.
Regarding Claims 14-21, the limitations are further directed to an abstract idea, as described in claims 3-10. For the reasons described above with respect to claims 3-10, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-4, 7-10, 12-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fruh et al. (US PGPUB US 2012/0330580 A1, hereinafter referred to as “Fruh”) in view of Hassel et al. (WO 2015043619 A1, hereinafter referred to as “Hassel”) and Schrepfer (US 7501784 B2, hereinafter referred to as “Schrepfer”). 
Regarding Claim 1, Fruh teaches a method of determining remaining life of a bearing (Abstract, “a method for ascertaining a bearing state of a bearing”), the method comprising: 
generating a bearing model (simulation model) of the bearing, wherein the bearing model is based on at least one of condition data (measurement value; bearing state values; data from the sensor unit) associated with operation of the bearing, historical condition data of the bearing, a bearing specification, or a technical specification (Para 0055-0056) of a technical system (Fig. 2) including the bearing (Abstract, “measurement value (21) is ascertained by means of a sensor unit (20). The measurement value is transmitted to a simulation unit (22)”; Para 0040, “the result values and/or the bearing state values are calculated on an integrated process computer. For this purpose, the integrated process computer has a simulation model by means of which the variables are calculated. …”; Para 0053; Para 0055, “… the machine parameters and the external measured values. Machine parameters are, for example, the geometric dimensions of the motor, slots, insulators, lengths, numbers of slots”; Para 0056, “precise state specification for the bearing or bearings”); 
receiving, from one or more sensors (Fig. 2, sensor unit; Para 0040, “a combination of sensor”), real time condition data (measurement value; bearing state values; data from the sensor unit) for the bearing comprising a measure of operating parameters (machine parameters; Para 0060, mechanical parameter; Para 0070, process parameters) associated with the operation of the bearing (Abstract, “measurement value (21) is ascertained by means of a sensor unit (20). The measurement value is transmitted to a simulation unit (22)”; Para 0040, “the result values and/or the bearing state values are calculated on an integrated process computer. For this purpose, the integrated process computer has a simulation model by means of which the variables are calculated. …”; Para 0042, “In one embodiment of the method, the measured values are processed in real time in the simulation unit and/or in the evaluation unit”; Para 0053, “processing data from the sensor unit”; Para 0055, “the simulation unit has a simulation model for calculating the lubrication gap, bearing capacitance and/or bearing current from the machine parameters and the external measured values”);
predicting a defect (a bearing state; wear states) in the bearing based on the bearing model (Para 0053, “determining (i.e., predicting) a bearing state (i.e., defect) of a bearing in an electric machine has, for example, a simulation unit, a sensor unit and/or an evaluation unit, where the simulation unit is provided for processing data from the sensor unit”; Para 0054-0053; Para 0056, “… from the simulation model can also provide a statement as to the wear states (i.e., defect) of the motor bearing and/or the bearing grease”) and the real time condition data (Para 0042, the measured values are processed in real time in the simulation unit);
predicting the remaining life of the bearing based on the predicted defect (Para 0056, “… from the simulation model can also provide a statement as to the wear states of the motor bearing and/or the bearing grease. Using the estimate of a remaining service time, an end user can plan the maintenance intervals more exactly, and thus prevent unplanned outages”; Para 0026-0030; Para 0074, “Using the data about the bearing (e.g. geometric data and material data) and a model of the material erosion (e.g. ripple volume, sublimation energy, vaporization energy and/or fusion energy per unit volume), it is possible to determine an expected service life for the bearing”); and 
wherein generating a bearing model of the bearing comprises: 
generating a voltage model (simulating model; a bearing state values, results values) of the bearing (Para 0040, 0043-0044) based on the condition data (measured value) including bearing load and bearing speed (Para 0036, “The measured value is, for example, an analog measured value or a digital measured value of a current or a voltage”; Para 0058, “a function of the rotational speed, bearing load and temperature”), wherein the voltage model (Para 0037, “voltage peaks”; Para 0046, “maximum voltage”)of the bearing and a common mode voltage (Para, 0036, measured value of a voltage; Para 0044, intermediate circuit voltage) (Para 0112, “… produces the so-called common mode voltage”) of the bearing (Para 0043-0050, “state values ….are for example: … intermediate circuit voltage, …maximum voltage, …”; Para 0121-0126); and 
generating a current model (simulating model) of the bearing based on the voltage model, the bearing specification and the technical specification (Para 0055, “the simulation unit has a simulation model for calculating the lubrication gap, bearing capacitance and/or bearing current from the machine parameters and the external measured values”; Para 0076-0077, “The term determination of the bearing state is to be understood ….determination, estimation and/or calculation of a bearing current”; claim 1), wherein the current model (Para 0002, “Some of these bearing currents are so-called EDM (electric discharge machining) currents”)
Fruh fails to explicitly discloses the voltage model and the current model mapping with respect to the breakdown voltage and the common mode voltage. 
However, Hassel teaches mapping with respect to the breakdown voltage and the common mode voltage as Hassel teaches determining (i.e., mapping) an electrical voltage with respect to a breakdown voltage (“As soon as an electrical voltage applied to a bearing is above a breakdown voltage of a bearing lubricating film, a flow of current begins via the bearing, …” cited from the English machine translated specification).
Schrepfer also teaches determining if the roller bearing’s voltage reaches a breakdown voltage (i.e., mapping with respect to the breakdown voltage and the common mode voltage) (Col. 4 lines 34-45, “the capacitance of the roller bearing Cb is charged via the capacitive voltage divider comprising Cwr, Crh, and Gb for as long as the lubricating film can provide isolation for this voltage. On reaching the breakdown voltage, the capacitance Cb is short-circuited within the bearing, and the capacitance Cb, is discharged into this short-circuit”).
Fruh, Hassel and Schrepfer are all considered to be analogous to the claimed invention because they are in the same field of monitoring a state of bearing in an electric machine. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fruh to incorporate the teachings of Hassel and Schrepfer and provide operations for predicting the remaining life of the bearing by generating the bearing model based on the condition data (e.g., measured values from sensors) and the breakdown voltage and the common mode voltage mapped with the bearing voltage and current measured by the sensors, taught by Hassel and Schrepfer, thereby improving the determination of remaining life of a bearing. 

Regarding Claim 3, Fruh teaches generating the voltage model of the bearing based on the condition data including bearing load and bearing speed comprises: 
converting an alternating voltage input to the technical system to a pulse width modulated output (Para 0043-0050, “State values for a converter which supplies the electric machine (the electric motor), the bearing of which is being monitored, are for example: …pulse pattern, pulse frequency, point  in time of the pulse pattern switchover”; Para 0053, “the simulation unit is provided for processing data from the sensor unit and where the evaluation unit is provided for processing data from the simulation unit”; Para 0099, “it has a converter where the converter has a data link with at least one of the following units”; Para 0104, “Using this data link, such data as voltage, current, pulse pattern, …”; Para 0036 “a digital measured value of a current or a voltage”); 
determining whether the pulse width modulated output is within a predetermined voltage threshold (Para 0043-0050; Para 0041, “if the displayed value exceeds a threshold a warning can be shown”; Para 0037); and 
determining the breakdown voltage and the common mode voltage based on deviation from the predetermined voltage threshold (Para 0043-0050). 

Regarding Claim 4, Fruh teaches wherein generating the current model of the bearing based on the voltage model and the bearing specification comprises:
generating an equivalent circuit with the bearing specification and the technical specification (Para 0055, “… stray capacitances of the motor are calculated and the simulation model constructed. In doing this, a capacitive equivalent circuit diagram for the motor can be used as part of the model”); and 
generating the current model by applying the common mode voltage on the equivalent circuit, wherein the current model includes values of the discharge current in time series (Para 0059-0060, “In the case of the dynamic process of bearing current development, the energy of the arc discharge can be particularly damaging if the discharge takes place over a short period of time, …..Characteristic curves for the time constants, for example, can be calculated analytically or simulated numerically, and for the discharge times can be measured as a function of the lubricating film thickness”; Para 0092-0093, “In the case of the system for monitoring the bearing, the evaluation unit used can be provided for the determination of at least one of the following values, … a bearing current”).

Regarding Claim 7, Fruh teaches wherein predicting the defect in the bearing based on the bearing model comprises: 
comparing the real time condition data with one or more defect profiles (a statement as to the wear states), wherein the one or more defect profiles are generated based on the bearing specification and the technical specification (Para 0040; Para 0055-0056); and 
predicting the defect in the bearing based on the comparison with the one or more defect profiles (Para 0056).

Regarding Claim 8, Fruh teaches predicting an erosion pattern (a model of material erosion) on a bearing surface based on a defect profile of the one or more defect profiles (Fig. 4, model of material erosion 52; Para 0074, “Using the data about the bearing (e.g. geometric data and material data) and a model of the material erosion (e.g. ripple volume, sublimation energy, vaporization energy and/or fusion energy per unit volume), it is possible to determine an expected service life for the bearing. A comparison with the requirements will show if changes are necessary”; Para 0129, “Result values, such as for example the crater producing energy, which can be determined using a characteristic curve or from the model 48, as applicable, reach a model of material erosion 52 via a data path 50. Data about the bearing is fed into the model of material erosion 52 via a data path 51. From this is given a value in relation to the forecast service life of the bearing”). 

Regarding Claim 9, Fruh teaches wherein predicting the remaining life of the bearing based on the predicted defect, comprises: 
predicting a defect propagation (a statement as to the wear states of the motor bearing) based on location of the defect and type of the defect (Para 0056-61 teaches various defect type and location such as “discharge time-constant and energy of the discharge depend on the thickness of the lubricating film in the bearing”, “lubricating film thicknesses are determined as a function of the rotational speed, bearing load and temperature”, “the discharge times can be measured as a function of the lubricating film thickness”, “measured values measured values relating to the bearing are now used as input variables for a computational model”) ; and 
predicting the remaining life of the bearing based on the predicted defect propagation (Para 0056, “… from the simulation model can also provide a statement as to the wear states of the motor bearing and/or the bearing grease. Using the estimate of a remaining service time, an end user can plan the maintenance intervals more exactly, and thus prevent unplanned outages”; Para 0026-0030; Para 0074). 

Regarding Claim 10, Fruh teaches estimating an expended life of the bearing based on the bearing model; and rendering the expended life, the remaining life and a usage profile of the bearing (Para 0056; Para 0026-0030; Para 0074).

Regarding Claim 12, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional limitations of one or more processing units (Para 0037-0038, a processor located on a motor) and a memory unit (Fig. 2, evaluation unit 24; Para 0118) are taught by Fruh.

Regarding Claim 13, it is a computer-program product having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional limitation of a non-transitory computer-program product (Fig. 2; Para 0118, “the functions of the simulation unit 22 and the evaluation unit 24 can be realized using software and/or hardware”) is taught by Fruh. 

Regarding Claim 14, it is dependent on claim 13 and has similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above. 
Regarding Claim 15, it is dependent on claim 13 and has similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.
	Regarding Claim 18, it is dependent on claim 13 and has similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.
Regarding Claim 19, it is dependent on claim 18 and has similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.
Regarding Claim 20, it is dependent on claim 13 and has similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.
	Regarding Claim 21, it is dependent on claim 20 and a system type claim having similar limitations as of claim 10 above. Therefore, it is rejected under the same rationale as of claim 10 above.

Allowable Subject Matter
Claims 5-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner's statement for the reasons for allowance:
Regarding claim 5, the prior art does not teach or suggest, the limitation " ... generating a spark heat based on the current model; and determining a spark diameter based on the current model, wherein a thermal model maps the spark heat and the spark diameter to the discharge current and wherein the thermal model includes distribution of the spark heat and the spark diameter in time series".
Regarding claim 16, the prior art does not teach or suggest, the limitation " ... generate a spark heat based on the current model; and determine a spark diameter based on the current model, wherein a thermal model maps the spark heat and the spark diameter to the discharge current and wherein the thermal model includes distribution of the spark heat and the spark diameter in time series".

Claims 6 and 17 would also be allowable, since they depend on would-be allowable claims 5 and 16.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirschnick (US PGPUB US 20170236065 A1) teaches detecting/predicting bearing defects at least at Paragraphs 0122 and 0124.
Thomson (US PGPUB US 20170108406 A1) teaches predicting bearing defect frequencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866    

/LEE E RODAK/Primary Examiner, Art Unit 2858